UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal quarter ended April 30, 2007 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission file number001-33502 STONELEIGH PARTNERS ACQUISITION CORP. (Exact name of Registrant as specified in its charter) Delaware 20-3483933 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 20 Marshall Street #104 South Norwalk, CT 06854 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(203) 663-4200 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES[] NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non- accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2)Yes[X]No [] On July 16, 2007 there were 6,250,000 shares of Common Stock, par value $0.0001 outstanding. Part I: Financial Information Item 1. Financial Statements (Unaudited): Balance Sheets 2 Unaudited Statements of Operations 3 Unaudited Statements of Stockholders’ Equity 4 Unaudited Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative And Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 Part II. Other Information. Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 17 Signatures 18 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) BALANCE SHEETS April 30, 2007 July 31, 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,171,972 $ 912,426 Deferred recognition costs (Note 3) 770,953 390,742 TOTAL ASSETS $ 1,942,925 $ 1,303,168 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accrued registration costs $ 356,822 $ 130,148 Accrued expenses 7,749 5,249 Income taxes payable 11,031 - Total current liabilities 375,602 135,397 COMMITMENTS (Note 5) STOCKHOLDERS' EQUITY (Note 6): Common stock, par value $0.0001 per share, 10,000,000 shares authorized, 6,250,000 and 100 shares issued and outstanding 625 - Additional paid-in capital 1,549,376 1,170,001 Earning (deficit) accumulated in the development stage 17,322 (2,230 ) TOTAL STOCKHOLDERS’ EQUITY 1,567,323 1,167,771 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,942,925 $ 1,303,168 The accompanying notes should be read in conjunction with the financial statements. 2 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) STATEMENTS OF OPERATIONS Three months Three months Nine months From September 9, From September 9, ended ended ended 2005 (inception) 2005 (inception) April 30, 2007 April 30, 2006 April 30, 2007 to April 30, 2006 to April 30, 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ - $ - $ - $ - $ - Operating Expenses Formation and operating costs 3,824 2,560 1,541 3,824 26,621 Loss from operations (3,824 ) (2,560 ) (11,541 ) (3,824 ) (26,621 ) Interest income 15,755 3,865 43,077 15,755 55,927 Income before Provision for income taxes 11,931 1,305 31,536 11,931 29,306 Provision for income taxes (Note 4) 4,534 11,984 4,534 11,984 Net income for the period $ 7,397 $ 1,305 $ 19,552 $ 7,397 $ 17,322 Weighted average number of shares outstanding basic and diluted 1,736,111 100 100 100 Net income per share, basic and diluted $ - $ - $ - $ - The accompanying notes should be read in conjunction with the financial statements. 3 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) STATEMENTS OF STOCKHOLDERS’ EQUITY From September 9, 2005 (inception) to April 30, 2007 (Deficit) Earnings Common stock Additional Accumulated in the Shares Amount Paid-In-Capital Development Stage Total Balance, September 9, 2005 (inception) - $ - $ - $ - $ - Issuance of Common Stock to initial stockholder 100 - 1 - 1 Issuance of 8,150,000 warrants at $0.05 per warrant - - 407,500 - 407,500 Issuance of 4,075,000 Class Z warrants and 4,075,000 Class W warrants with an aggregate value of $407,500 in exchange for the cancellation of 8,150,000 warrants with an aggregate value of $407,500 - Issuance of 700,000 Class Z warrants and 700,000 Class W warrants at $0.05 per warrant - - 70,000 - 70,000 Issuance of 6,925,000 Class Z warrants and 6,925,000 Class W warrants at $0.05 per warrant - - 692,500 - 692,500 Net loss for the period - - - (2,230 ) (2,230 ) Balance, July 31, 2006 100 - 1,170,001 (2,230 ) 1,167,771 Issuance of 3,800,000 Class Z warrants and 3,800,000 Class W warrants at $0.05 per warrant (unaudited) - - 380,000 - 380,000 Issuance of common stock to initial stockholders with an aggregate value of $1,550,000 in exchange for the return and cancellation of 15,500,000 Class Z warrants and 15,500,000 Class W warrants with an aggregate value of $1,550,000 (unaudited) 6,249,900 625 (625 ) - - Net income for the nine months ended April 30, 2007 (unaudited) - - - 19,552 19,552 Balance, April 30, 2007 (Unaudited) 6,250,000 $ 625 $ 1,549,376 $ 17,322 $ 1,567,323 The accompanying notes should be read in conjunction with the financial statements. 4 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) STATEMENTS OF CASHFLOWS From September 9, From September 9, For the nine months 2005 (inception) 2005 (inception) ended to to April 30, 2007 April 30, 2006 April 30, 2007 (Unaudited) (Unaudited) (Unaudited) OPERATING ACTIVITIES Net income (loss) for the period $ 19,552 $ (2,979 ) $ 17,322 Adjustments to reconcile net income (loss) to net cash used in operating activities Changes in operating liability: Accrued expenses 2,500 8,249 7,749 Income taxes payable 11,031 - 11,031 Net cash provided by operating activities 33,083 5,270 36,102 FINANCING ACTIVITIES Proceeds from issuance of common stock to initial stockholders - 1 1 Proceeds from issuance of warrants to security holders 380,000 477,500 1,550,000 Deferred registration costs (153,537 ) (179,285 ) (414,131 ) Net cash provided by financing activities 226,463 298,216 1,135,870 Net increasein cash and cash equivalents 259,546 303,486 1,171,972 Cash and cash equivalents Beginning of period 912,426 - - End of period $ 1,171,972 $ 303,486 $ 1,171,972 Supplemental disclosure of non-cash financing activities Accrued registration costs $ 226,674 $ 40,153 $ 356,822 Cash paid for taxes $ 953 $ - $ 953 The accompanying notes should be read in conjunction with the financial statements. 5 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) NOTES TO FINANCIAL STATEMENTS NOTE 1 — DISCUSSION OF THE COMPANY’S ACTIVITIES Organization and activities– Stoneleigh Partners Acquisition Corp. (the “Company”) was incorporated in Delaware on September 9, 2005 to serve as a vehicle to effect a merger, capital stock exchange, asset acquisition or other similar business combination with a currently unidentified operating business (a “Target Business”). All activity from inception (September 9, 2005) through April 30, 2007 related to the Company’s formation and capital raising activities. The Company has selected July31 as its fiscal year end. The Company is considered to be a development stage company and as such the financial statements presented herein are presented in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 7. The registration statement for the Company’s initial public offering (“IPO or the Offering”) was declared effective on May 31, 2007. The Company consummated the Offering on June 5, 2007 (Note 7)and receivednet proceeds of approximately $197.90 million, which includes approximately $4.45 million from the Insider Warrants sold in a private placement (described in Note 6) and a portion of the proceeds of the sale of the Company’s shares of common stock sold to the Company’sstockholders prior to the Offering(“Initial Stockholders”). On June 12, 2007, the Company consummated the closing of an additional 2,847,500 Units for net proceeds of $22.78 million (Note 7). The Company’s management intends to apply substantially all of the net proceeds of the Offering toward consummating a Business Combination. The initial Target Business must have a fair market value equal to at least 80% of the Company’s net assetsat the time of such acquisition. However, there is no assurance that the Company will be able to successfully affect a Business Combination. The Company’s Certificate of Incorporation provides that the Company’s corporate existence will cease in the event it does not consummate a Business Combination by May 31, 2009. If the Company does not effect a Business Combination by May 31, 2009 (the “Target Business Acquisition Period”), the Company will promptly distribute the amount held in trust (the “Trust Account”), which is substantially all of the proceeds from the Offering, including any accrued interest, to its public stockholders. Management has agreed that approximately$220.4 million (or approximately$7.92 per Unit) ofthe net proceeds of the Offering, the sale of the Insider Warrants (defined in Note 6) and the sale of common stock to theInitial Stockholderswill be held in the Trust Account and invested in permitted United States government securities and money market funds. The placing of funds in the Trust Account may not protect those funds from third party claims against the Company. Although the Company will seek to have all vendors, prospective acquisition targets or other entities it engages, execute agreements with the Company waiving any right, title, interest or claim of any kind in or to any monies held in the Trust Account, there is no guarantee that they will execute such agreements.There may be released to the Company from the Trust Account (i) interest income earned on the Trust Account balance to pay any tax obligations of the Company, and(ii)up to an aggregate amount of $3,000,000 in interest earned on the Trust Account to fund expenses related to investigation and selecting a Target Business and the Company’s other working capital requirements. 6 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) NOTES TO FINANCIAL STATEMENTS NOTE 1 — DISCUSSION OF THE COMPANY’S ACTIVITIES – (CONTINUED) The Company, after signing a definitive agreement for a Business Combination, is obliged to submit such transaction for approval by a majority of the public stockholders of the Company. Stockholders that vote against such proposed Business Combination and exercise their conversion rights are, under certain conditions described below, entitled to convert their shares into a pro-rata distribution from the Trust Account (the “Conversion Right”). The Initial Stockholders have agreed to vote their 6,250,000 founding shares of common stock in accordance with the manner in which the majority of the shares of common stock offered in the Offering are voted by the Company’s public stockholders (“Public Stockholders”) with respect to a Business Combination. In the event that a majority of the outstanding shares of common stock voted by the Public Stockholders vote for the approval of the Business Combination and holders owning 30% or more of the outstanding common stock do not vote against the Business Combination and do not exercise their Conversion Rights, the Business Combination may then be consummated. With respect to a Business Combination which is approved and consummated, any Public Stockholder who voted against the Business Combination may contemporaneously with or prior to such vote exercise their Conversion Right and their common shares would be cancelled and returned to the status of authorized but unissued shares. The per share conversion price will equal the amount in the Trust Account, calculated as of two business days prior to the consummation of the proposed Business Combination, divided by the number of shares of common stock held by Public Stockholders at the consummation of the Offering. Accordingly, Public Stockholders holding less than 30% of the aggregate number of shares owned by all Public Stockholders may seek conversion of their shares in the event of a Business Combination. NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim financial statements –The accompanying unaudited financial statements have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission and should be read in conjunction with the Company’s audited financial statements and footnotes thereto for the period from inception (September 9, 2005) to April 4, 2007 included in the Company’s Registration Statement on Form S-1, as amended (File No. 07867812). See also the Company’s Current Report on Form 8-K, filed on June 7, 2007 for audited financial statements and notes thereto for the period from inception (September 9, 2005) through June 5, 2007.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. However, the Company believes that the disclosures are adequate to make the information presented not misleading. The financial statements reflect all adjustments (consisting primarily of normal recurring adjustments) that are, in the opinion of management necessary for a fair presentation of the Company's financial position, results of operations and cash flows. The operating results for the period ended April 30, 2007 are not necessarily indicative of the results to be expected for any other interim period of any future year. 7 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) NOTES TO FINANCIAL STATEMENTS NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Cash and Cash Equivalents– Included in cash and cash equivalents are deposits with financial institutions as well as short-term money market instruments with maturities of three months or less when purchased. Concentration of Credit Risk– Financial instruments that potentially subject the Company to a significant concentration of credit risk consist primarily of cash and cash equivalents. The Company may maintain deposits in federally insured financial institutions in excess of federally insured limits. However, management believes the Company is not exposed to significant credit risk due to the financial position of the depository institutions in which those deposits are held. Net Income (Loss) Per Share– Net income (loss) per share is computed based on the weighted average number of shares of common stock outstanding. Basic earnings (loss) per share excludes dilution and is computed by dividing income (loss) available to common stockholders by the weighted average common shares outstanding for the period. In addition to the 100 shares purchased by the Initial Stockholders upon formation, the 6,249,900 shares of the Company’s common stock issued on April 4, 2007 (Note 6) has beenincluded to the weighted average common shares outstanding for the periods presented. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. Basic and diluted income (loss) per share were the same for each of the periods from inception (September 9, 2005) through April 30, 2007. Use of Estimates– The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Income Taxes– Deferred income tax assets and liabilities are computed for differences between the financial statement and tax basis of assets and liabilities that will result in future taxable or deductible amounts and are based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred income tax assets to the amount expected to be realized. New Accounting Pronouncements– In July 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109.”
